Citation Nr: 1728324	
Decision Date: 07/20/17    Archive Date: 07/27/17

DOCKET NO.  13-05 548	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disability, to include posttraumatic stress disorder (PTSD).

2.  Entitlement to a rating in excess of 20 percent for service-connected lumbar spine disability.

3.  Entitlement to a total disability rating due to individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	Jan Dils, Esquire


WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

C. Orie, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from July 1979 to May 1998.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from rating decisions from the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia.

The Veteran provided testimony before the undersigned Veterans Law Judge (VLJ) at a Travel Board hearing in February 2017.  A transcript of that proceeding is of record.  The Board notes that the cover page to the transcript incorrectly identifies another VLJ as conducting the hearing.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action, on his part, is required.


REMAND

Acquired Psychiatric Disability

Upon review of the record, the Board finds that additional development is required, as the evidence of record is insufficient to accurately adjudicate the Veteran's claim.

The Veteran contends that his diagnosed psychiatric disabilities are related to an injury he sustained in service.  Specifically, the Veteran recalls an explosion in March 1991, in which he was knocked unconscious.  He states that he woke up in a medical tent, where the doctor told him he was unconscious for a couple of hours before the medical team was able to reach him.  The Veteran also reports being exposed to casualties during his time in the Persian Gulf.

As a preliminary matter, the Board concedes the Veteran's claimed stressor of being exposed to casualties while in service.  He was afforded a VA examination in June 2012, at which time the clinician opined that the Veteran's claimed exposure to casualties was sufficient to support a diagnosis of PTSD.  Therefore, the Board accepts as true the Veteran's reports of seeing casualties.  38 C.F.R. § 3.304(f)(3).  

As for his other alleged stressor, notably, the Veteran's service treatment records are silent for any hospitalization related to a head injury during service.  However, the Joint Services Records Research Center (JSRRC) did locate an Admission and Disposition Report from the 312th Evacuation Hospital.  The report stated that the Veteran was admitted to the Hospital on March 7, 1991 as the result of an unspecified injury.  Upon discharge, the Veteran denied having a head injury, but did report experiencing depression and nervous trouble.  See Report of Medical History dated May 7, 1997.

The Veteran has been afforded several VA examinations to determine the nature and etiology of his psychiatric disabilities.  As previously noted, the June 2012 VA examination, the VA psychologist determined that the Veteran's reported stressor of being exposed to casualties was sufficient to support a diagnosis of PTSD.  However, the clinician found that the Veteran did not meet any of the remaining criteria for PTSD.  As for the Veteran's other psychiatric disabilities, both the June 2012 VA examiner and the January 2013 VA examiner stated that they were unable to provide an accurate diagnosis, as the Veteran's Minnesota Multiphasic Personality Inventory (MMPI) scores suggested that he was exaggerating his symptoms.  The January 2013 examiner also stated that the Veteran's diagnosed depression was not related to his service-connected lumbar spine disability, reasoning that the Veteran's psychotic depression could not reasonably manifest secondary to pain.

The VA examinations of record do not adequately explain the Veteran's lengthy history of psychiatric treatment.  The treatment reports of record reflect treatment for various psychiatric diagnoses, to include PTSD, anxiety disorder, not otherwise specified, and major depressive disorder with psychotic features.  

In regards to establishing a psychiatric diagnosis other than PTSD, the Board finds that the treatment records contain highly probative evidence in establishing that the Veteran has major depressive disorder and anxiety, not otherwise specified.  The treatment records appear to consider the Veteran's entire disability picture, to include his reports of witnessing casualties and explosions during service.  They also reflect extensive interviews with and testing of the Veteran to render the diagnoses and consider all aspects of the testing results in providing the diagnoses.  Contrarily, the VA examinations of record only rely on one element of the Veteran's testing results in determining that the Veteran exaggerated his symptoms.  There is no discussion of the relevance of the Veteran's past psychiatric history or treatment, nor is there any explanation as to why the MMPI is more probative than years of treatment in providing a diagnosis.  It is also unclear whether the Veteran has a diagnosis of PTSD; some of his psychiatrists note that he meets all the symptoms, while others say that he does not.

Given these facts, the Board finds that another VA examination is required.  The examiner should opine as to whether the Veteran has PTSD pursuant to the DSM-V.  For each diagnosed psychiatric disability, the examiner should provide an opinion as to whether the disability was caused by or related to the Veteran's period of service, to include his conceded exposure to casualties.  For purposes of the examination only, the examiner should accept as true the Veteran's descriptions of being involved in an explosion with resulting injuries for which he was hospitalized.  In rendering the opinion, the examiner should discuss the significance of the Veteran's reports of depression and excessive worry upon discharge from service.

Increased Rating for Lumbar Spine

Regrettably, a new examination is required to comply with recent developments in the law pertaining to the Veteran's lumbar spine disability.  The United States Court of Appeals for Veterans Claims (Court) in Correia v. McDonald, 28 Vet. App. 158 (2016), held that the final sentence of 38 C.F.R. § 4.59 requires that VA examinations include joint testing for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with range of motion measurements of the opposite undamaged joint.  See 38 C.F.R. § 4.59.  There is no current examination which meets the Correia requirements.  Additionally, the Veteran reports potential neurologic complications of lower extremity symptoms and bowel problems which require further investigation.

TDIU

As to the issue of entitlement to TDIU, the Board finds that the issue is inextricably intertwined with the issues of service connection for an acquired psychiatric disability and entitlement to a higher rating for the lumbar spine disability.  See Parker v. Brown, 7 Vet. App. 116 (1994); Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (issues are "inextricably intertwined" when a decision on one issue would have a "significant impact" on a veteran's claim for the second issue).  As such, that issue is also remanded, pending the outcome of the other remanded claims.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Obtain for the record all relevant outstanding VA or private treatment records related to any treatment the Veteran has received in relation to his acquired psychiatric disabilities and his lumbar spine disability to the present day.

2.  Upon completion of the above development, schedule the Veteran for a VA psychiatric examination with the appropriate examiner other than the June 2012 and January 2013 examiners (if possible) to determine the nature and etiology of the Veteran's psychiatric disabilities.  All appropriate tests and studies should be accomplished and all clinically findings should be reported in detail.  Following review of the claims folder and examination of the Veteran, the examiner is requested to respond to the following:

a) Determine whether the Veteran has PTSD pursuant to the DSM-V.

b) If PTSD is diagnosed, is it at least as likely as not (i.e. a 50 percent or greater probability) the Veteran's PTSD was caused by or is otherwise etiologically related to his claimed in-service stressors?

c) For all other acquired psychiatric disabilities, is it at least as likely as not (i.e. a 50 percent or greater probability) that the Veteran's disabilities first manifest in service or resulted from an injury or illness sustained during active service?  If no current psychiatric disorder is found, the examiner must explain why the prior diagnoses of anxiety disorder, not otherwise specified, and major depressive disorder with psychotic features are in error.

The examiner should note that the Board has conceded the Veteran's stressor of being exposed to casualties while in the Persian Gulf.  For purposes of the examination only, the examiner is to accept as true the Veteran's reports of being knocked unconscious after an explosion although not documented.  See Admission and Disposition Report from the 312th Evacuation Hospital dated March 7, 1991.

The examiner is to consider and discuss the significance, if any, of the Veteran's report of depression and excessive worry upon discharge.  See Report of Medical History dated May 7, 1997.

A complete rationale which includes citations to any relevant facts, evidence, or medical principles must be provided for all opinions rendered.  If the examiner cannot provide the requested opinion without resorting to mere speculation, he or she should expressly indicate this and provide a supporting rationale as to what additional information is necessary and why the opinion sought cannot be given without resorting to speculation.

3.  Schedule the Veteran for a VA examination to ascertain the current severity and manifestations of his service-connected lumbar spine disability.  The claims file must be made available to the examiner for review.  All appropriate tests and studies should be accomplished and all clinically findings should be reported in detail.

The examiner should provide information concerning the nature and extent of the disabilities.  Also, range of motion findings reported in degrees must be provided in the examination report.  The examination report should include findings consistent with the decision in DeLuca v. Brown, 8 Vet. App. 202 (1995).  Any limitations due to pain, weakness, fatigability, or incoordination including after repetitive movement and on flare ups must be noted in the examination report, if applicable.

Also, in order to comply with the Court's decision in Correia, supra, the VA examination must include range of motion testing for the right knee in the following areas:

	Active motion;
	Passive motion;
	Weight-bearing; and
	Non-weight-bearing.

If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.  The VA examiner should provide a complete rationale for any opinions provided.

The examiner should also identify all neurologic manifestations of the service-connected thoracolumbar spine disability, to include the reported symptoms of the lower extremities as well as bowel problems.  

The examiner is further requested to discuss the functional impairments caused by the orthopedic and neurologic manifestations of the thoracolumbar spine disabilities in terms of performing sedentary and physical occupations.

4.  After completion of the above development, readjudicate the claims.  If any claims remain adverse to the Veteran, he and his representative should be furnished with a supplemental statement of the case and be given an opportunity to respond.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
T. MAINELLI
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

